Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Per Applicant’s response fated 07/15/2021, claims 1, 4, 7-10 and 12-16 are pending, and all pending claims have been amended in view of amended independent claim 1. Claims 2-3, 5-6, 11 and 17-20 have been cancelled.
 Response to Amendment
The 35 USC 112(f) interpretation is maintained for the “means for” limitations as discussed in the previous non-final office action.
The 35 USC 101 rejection is withdrawn in view of claim amendment. 
The 35 USC 112(b) rejections are withdrawn, but new grounds of rejections are made in view of claim amendment. See rejection below.
As for the 35 USC 102 and 103 rejections based on reference Mozzanobile, the Applicant’s arguments have been fully considered, but are moot in view of new grounds of rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4, 7-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended and re-organized so as to recite “where each modular device (2) comprises at least: means of generating at least one sensory stimulus…; an activation unit…; means of detecting a human reaction to said sensory stimuli; an external control unit... one or more body sensors; …” 
In other words, each modular device comprises all of the above structures including an external control unit; requiring a plurality of external control units. This is simply not taught in the Applicant’s Disclosure. Specifically, in Fig. 1, shows a plurality of modular devices (3), each comprises means for generating a sensory stimulus (31, 31a), and only one external control unit (4) adapted to receive sensor data from a user (2). As such, the Disclosure does not support the claimed feature that each modular device comprises an external control unit, resulting in a plurality of external control unit(s); and also wherein each modular device comprises a body sensor(s). 
Accordingly, the Examiner suggests reorganizing claim 1 to specify that the system recited in the preamble comprises a plurality of modular units and an external control unit. 
Since this feature is support by the Applicant’s invention, examination will proceed under this interpretation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9-10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ungari et al. US 2008/0269016 A1 (hereinafter “Ungari”).
Regarding claim 1, Ungari discloses a system (training system 100) for performing motor activity, comprising a plurality of modular devices (mobile unit 104 as shown in Figs. 1-4; it is the Examiner’s position that a plurality of mobile units 104, each adapted for training one or more athletes), where each modular device (104) comprises at least: 
display 472) comprising at least one source for generation of light energy ([0088, 0104] display 472 receives input and also visually displays instructions regarding a designated training path; [0113]); 
an activation unit (Fig.4 and [0084] input device 472 and wireless network antenna 422 receives command instructions from a user and/or from comuter482; also [0088] display device 472 has a form of input device for receiving information from a user, thus acting as a functional equivalent of an activation unit of itself) of said means of generating at least one sensory stimulus (472); 
means of detecting a human reaction to said sensory stimuli ([0086-0087] various optical sensors, e.g. video or infrared cameras, and sensory stimuli/output devices, e.g. audio devices);
an external control unit (external computer 482) configured to generate commands for the activation unit of each modular device ([0108, 0128] a trainer can create a training route, and/or send ‘start’, ‘stop’ commands to the mobile unit 104);
one or more body sensors (sensor system 492) adapted to detect information from a body of at least a trainer or a person (athlete 102) in charge of controlling the system ([0094: last 2 sentences]), said one or more body sensors comprising at least one microphone associated with a voice- recognition system or a movement sensor configured to 3Docket No. 7551-0024Application No. 16/091,763 detect movements or gestures of the body or both ([0095-0097] sensor system 492 adapted to detect and transmit location, speed and position information of the athlete 102 relative to mobile device 104); and
one or more position sensors (GPS 426) mounted on the modular device (104) or on a supporting structure for said modular devices (see Fig. 4 and [0084]),
482) comprises means for measuring the parameters acquired by said one or more body sensors and said one or more position sensors ([0098, 0100] computer 482 receives data from device 104, including mobile device data and also athlete data,  to perform data storage and analysis), and wherein said external control unit (482) is configured to generate said commands for the activation units of the modular devices (104) as a function of the parameters acquired by the aforesaid body sensors and position sensors, so that it is possible for gestures of the body of the trainer or voice commands to be detected by detection means and generate signals for activation of the modular devices ([0104-0108, 0128] a trainer can create, edit or select a training route, and/or send ‘start’, ‘stop’ commands from the computer 482 to the mobile unit 104 based on current location data of athlete 102 and mobile unit 104).
Regarding claim 4, Ungari discloses the system according to claim 1, wherein said position sensor comprises (GPS 426) a geolocation sensor (see Fig. 4 and [0084]).  
Regarding claim 9, Ungari discloses the system according to claim 1, wherein said external control unit (482) comprises processor means for running a logical program (inherent feature of a computer, see [0098]), the running of which is responsible for generating command signals for controlling said activation units ([0104-0108, 0128] ‘start’, ‘stop’ commands to the mobile unit 104).  
Regarding claim 10, Ungari discloses the system according to claim 1, comprising at least one display unit (display 472) and an input-output interface ([0088: last sentence] display 472 is an input/output interface; also see input device 476).  
Regarding claim 12, Ungari discloses the system according to claim 11, wherein said source for the generation of light energy (display 472) comprises one or more LEDs ([0088: last sentence] display 472 is a touch screen, which includes either an LCD or LED screen
Regarding claim 13, Ungari discloses the system according to claim 14, wherein said source for the generation of light energy (display 472) comprises at least one display configured to project colors, images or messages (inherent, all display screens are adapted to project color, images or messages. Alternatively, [0036] display device is a projector device adapted to display a projected image).  
Regarding claim 14, Ungari discloses the system according to claim 1, wherein said means of detecting a human reaction (various optical sensors, e.g. video or infrared cameras) comprises at least one proximity sensor ([0087] used for determining locations and relative proximity; also see Fig.9 and [0115] with regard to relative proximity determination).  
Regarding claim 16, Ungari discloses the system according to claim 1, comprising a supporting structure that includes one or more movable supports (mobility system 408, e.g. a set of wheels [0092]) on which one or more modular devices (104) of the system are mounted, said structure being equipped with one or more position sensors (RFID antenna 442) adapted to detect the position or the movements of one or more modular devices ([0084]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ungari as applied to claim 1 above, and further in view of Mazzanobile et al. WO 2014/151880 (previously cited, hereinafter “Mazzanobile”).
Regarding claims 7 and 8, Ungari discloses the according to claim 1, wherein said body sensor (sensor system 492); but does not disclose wherein the body sensor comprises a biometric sensor for detecting a biometric parameter of the person, and wherein said biometric sensor is a heart rate monitor.  
However, Mazzanobile, another prior art reference in the analogous art of athletic training devices to develop speed and agility discloses a system comprising a series of body-worn sensors for detecting biometrics, including heart rate ([0047, 0049] heart rate monitor worn by trainee), and body worn relative position/proximity detectors relative to a moving device (102; [0047, 0054]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Ungari’s body sensor system 492 to further include a heart rate monitor on either the harness 493 or on footwear sensor 495; the motivation for doing so is such that the trainee’s heart rate can be monitored during athletic training so as to evaluate the trainee’s physical fitness and performance/efficiency (Mazzanobile: [0049]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ungari as applied to claim 1 above, and further in view of Junaid et al. US 2015/0174441 A1 (hereinafter “Junaid”, submitted by the Applicant) and further in view of Coffin US 8,702,538 B1 (hereinafter “Coffin”).
Regarding claim 15, Ungari discloses a system according to claim 1, wherein each modular device (104) has a rechargeable battery (power source 480 is a rechargeable battery, [0089]). But Ungari does not disclose wherein the system comprising a container for housing the modular devices, said container comprising circuits for recharging the batteries of said modular devices.  
Junaid, another prior art reference in the analogous art of athletic training systems for agility and speed, discloses providing a plurality of modular devices (directional indicators 100 with electronic components) which provides visual audio training cues to a trainee and detects a trainee’s proximity and performances; see [0075, 0079-0081]. With regard to the modular devices (100), Junaid discloses they are providing a container for housing the modular units (training-system sport case as shown in Fig. 16:1600, Fig.17:1700 and Fig.18:1800). Although Junaid discloses that the modular units are electronic, therefore requiring battery, there is no discussion with regard to recharging.
Coffin, another prior art reference also in the field of athletic training system teaches a target recognition system having a plurality of modular units (designators 14) controlled by a controller 12 to provide visual-audio cues to a trainer 16; as shown in Fig. 1 and see col.2, ll.30-44. Each of the modular units (14) are electronic and thus require battery and recharging. A portable charging station having a plurality of ports is provided to recharge the plurality of rechargeable batteries associated with the plurality of modular units; the recharging station further providing an LED indicator to show the charging status; see col.8, ll.59-col.9, ll.2.
It would have been obvious to one of ordinary skill in the art the time of invention to modify Ungari to further include the container of Junaid for housing the various modular units and other training sports equipment together, the motivation for doing so is for maintenance and organization of sports equipment. 
It would have been further obvious to further modify the housing container above to further include a circuitry for recharging the batteries of the modular units, in view of Coffin’s recharging station; the motivation for doing so is because of a need recharge electronic devices when not in use, while also keeping sports equipment housed in an organized fashion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        October 22, 2021